UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08657 Pioneer Equity Income Fund (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:October 31 Date of reporting period:July 1, 2013 to June 30, 2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Equity Income Fund By (Signature and Title)/s/ Mark D. Goodwin Mark D. Goodwin, Executive Vice President DateAugust 20, 2014 Pioneer Equity Income Fund ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 25, 2014 Meeting Type: Annual Record Date: FEB 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Label Products with GMO Ingredients Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Abstain Shareholder 6 Cease Compliance Adjustments to Against For Shareholder Performance Criteria ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Edward M. Liddy For For Management 1.3 Elect Director Frederick H. Waddell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AGL RESOURCES INC. Ticker: GAS Security ID: 001204106 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: FEB 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra N. Bane For For Management 1.2 Elect Director Thomas D. Bell, Jr. For For Management 1.3 Elect Director Norman R. Bobins For For Management 1.4 Elect Director Charles R. Crisp For For Management 1.5 Elect Director Brenda J. Gaines For For Management 1.6 Elect Director Arthur E. Johnson For For Management 1.7 Elect Director Wyck A. Knox, Jr. For For Management 1.8 Elect Director Dennis M. Love For For Management 1.9 Elect Director Dean R. O'Hare For For Management 1.10 Elect Director Armando J. Olivera For For Management 1.11 Elect Director John E. Rau For For Management 1.12 Elect Director James A. Rubright For For Management 1.13 Elect Director John W. Somerhalder, II For For Management 1.14 Elect Director Bettina M. Whyte For For Management 1.15 Elect Director Henry C. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity 6 Require a Majority Vote for the Against For Shareholder Election of Directors ALEXANDRIA REAL ESTATE EQUITIES, INC. Ticker: ARE Security ID: 015271109 Meeting Date: MAY 29, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joel S. Marcus For For Management 1.2 Elect Director Richard B. Jennings For For Management 1.3 Elect Director John L. Atkins, III For For Management 1.4 Elect Director Maria C. Freire For For Management 1.5 Elect Director Steven R. Hash For For Management 1.6 Elect Director Richard H. Klein For For Management 1.7 Elect Director James H. Richardson For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ALLIANT ENERGY CORPORATION Ticker: LNT Security ID: 018802108 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick E. Allen For For Management 1.2 Elect Director Patricia L. Kampling For For Management 1.3 Elect Director Singleton B. McAllister For For Management 1.4 Elect Director Susan D. Whiting For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AMEREN CORPORATION Ticker: AEE Security ID: 023608102 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warner L. Baxter For For Management 1.2 Elect Director Catherine S. Brune For For Management 1.3 Elect Director Ellen M. Fitzsimmons For For Management 1.4 Elect Director Walter J. Galvin For For Management 1.5 Elect Director Richard J. Harshman For For Management 1.6 Elect Director Gayle P. W. Jackson For For Management 1.7 Elect Director James C. Johnson For For Management 1.8 Elect Director Steven H. Lipstein For For Management 1.9 Elect Director Patrick T. Stokes For For Management 1.10 Elect Director Thomas R. Voss For For Management 1.11 Elect Director Stephen R. Wilson For For Management 1.12 Elect Director Jack D. Woodard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder 7 Report on Adoption of Policies to Meet Against Abstain Shareholder National GHG Reduction Goal AMERICAN ELECTRIC POWER COMPANY, INC. Ticker: AEP Security ID: 025537101 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nicholas K. Akins For For Management 1.2 Elect Director David J. Anderson For For Management 1.3 Elect Director J. Barnie Beasley, Jr. For For Management 1.4 Elect Director Ralph D. Crosby, Jr. For For Management 1.5 Elect Director Linda A. Goodspeed For For Management 1.6 Elect Director Thomas E. Hoaglin For For Management 1.7 Elect Director Sandra Beach Lin For For Management 1.8 Elect Director Richard C. Notebaert For For Management 1.9 Elect Director Lionel L. Nowell, III For For Management 1.10 Elect Director Stephen S. Rasmussen For For Management 1.11 Elect Director Oliver G. Richard, III For For Management 1.12 Elect Director Sara Martinez Tucker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN WATER WORKS COMPANY, INC. Ticker: AWK Security ID: 030420103 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Julie A. Dobson For For Management 1b Elect Director Paul J. Evanson For For Management 1c Elect Director Martha Clark Goss For For Management 1d Elect Director Richard R. Grigg For For Management 1e Elect Director Julia L. Johnson For For Management 1f Elect Director George MacKenzie For For Management 1g Elect Director William J. Marrazzo For For Management 1h Elect Director Susan N. Story For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ANALOG DEVICES, INC. Ticker: ADI Security ID: 032654105 Meeting Date: MAR 12, 2014 Meeting Type: Annual Record Date: JAN 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ray Stata For For Management 1b Elect Director Vincent T. Roche For For Management 1c Elect Director Richard M. Beyer For For Management 1d Elect Director James A. Champy For For Management 1e Elect Director John C. Hodgson For For Management 1f Elect Director Yves-Andre Istel For For Management 1g Elect Director Neil Novich For For Management 1h Elect Director F. Grant Saviers For For Management 1i Elect Director Kenton J. Sicchitano For For Management 1j Elect Director Lisa T. Su For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ANIXTER INTERNATIONAL INC. Ticker: AXE Security ID: 035290105 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Blyth For For Management 1.2 Elect Director Frederic F. Brace For For Management 1.3 Elect Director Linda Walker Bynoe For For Management 1.4 Elect Director Robert J. Eck For For Management 1.5 Elect Director Robert W. Grubbs For For Management 1.6 Elect Director F. Philip Handy For For Management 1.7 Elect Director Melvyn N. Klein For For Management 1.8 Elect Director George Munoz For For Management 1.9 Elect Director Stuart M. Sloan For For Management 1.10 Elect Director Matthew Zell For For Management 1.11 Elect Director Samuel Zell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 28, 2014 Meeting Type: Annual Record Date: DEC 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Amend Articles to Eliminate Board For For Management Blank Check Authority to Issue Preferred Stock 4 Establish a Par Value for Common Stock For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For For Management 8 Establish Board Committee on Human Against Against Shareholder Rights 9 Report on Trade Associations and Against Abstain Shareholder Organizations that Promote Sustainability Practices 10 Advisory Vote to Increase Capital Against Against Shareholder Repurchase Program 11 Proxy Access Against Against Shareholder ASTRAZENECA PLC Ticker: AZN Security ID: 046353108 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividends For For Management 3 Appoint KPMG LLP as Auditor For For Management 4 Authorise Board to Fix Remuneration of For For Management Auditors 5(a) Re-elect Leif Johansson as Director For For Management 5(b) Re-elect Pascal Soriot as Director For For Management 5(c) Elect Marc Dunoyer as Director For For Management 5(d) Re-elect Genevieve Berger as Director For For Management 5(e) Re-elect Bruce Burlington as Director For For Management 5(f) Elect Ann Cairns as Director For For Management 5(g) Re-elect Graham Chipchase as Director For For Management 5(h) Re-elect Jean-Philippe Courtois as For Against Management Director 5(i) Re-elect Rudy Markham as Director For For Management 5(j) Re-elect Nancy Rothwell as Director For For Management 5(k) Re-elect Shriti Vadera as Director For For Management 5(l) Re-elect John Varley as Director For For Management 5(m) Re-elect Marcus Wallenberg as Director For For Management 6 Approve Remuneration Report For Against Management 7 Approve Remuneration Policy For Withhold Management 8 Authorise EU Political Donations and For For Management Expenditure 9 Authorise Issue of Equity with For For Management Pre-emptive Rights 10 Authorise Issue of Equity without For For Management Pre-emptive Rights 11 Authorise Market Purchase of Ordinary For For Management Shares 12 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 13 Approve Performance Share Plan For For Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sharon L. Allen For For Management 1.2 Elect Director Susan S. Bies For For Management 1.3 Elect Director Jack O. Bovender, Jr. For For Management 1.4 Elect Director Frank P. Bramble, Sr. For For Management 1.5 Elect Director Pierre J. P. de Weck For For Management 1.6 Elect Director Arnold W. Donald For For Management 1.7 Elect Director Charles K. Gifford For For Management 1.8 Elect Director Charles O. Holliday, Jr. For For Management 1.9 Elect Director Linda P. Hudson For For Management 1.10 Elect Director Monica C. Lozano For For Management 1.11 Elect Director Thomas J. May For For Management 1.12 Elect Director Brian T. Moynihan For For Management 1.13 Elect Director Lionel L. Nowell, III For For Management 1.14 Elect Director Clayton S. Rose For For Management 1.15 Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Certificate of Designations for For For Management Series T Preferred Stock 5 Provide for Cumulative Voting Against For Shareholder 6 Adopt Proxy Access Right Against Against Shareholder 7 Report on Climate Change Financing Risk Against Abstain Shareholder 8 Report on Lobbying Payments and Policy Against Abstain Shareholder BB&T CORPORATION Ticker: BBT Security ID: 054937107 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: FEB 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jennifer S. Banner For For Management 1.2 Elect Director K. David Boyer, Jr. For For Management 1.3 Elect Director Anna R. Cablik For For Management 1.4 Elect Director Ronald E. Deal For For Management 1.5 Elect Director James A. Faulkner For For Management 1.6 Elect Director I. Patricia Henry For For Management 1.7 Elect Director John P. Howe, III For For Management 1.8 Elect Director Erick C. Kendrick For For Management 1.9 Elect Director Kelly S. King For For Management 1.10 Elect Director Louis B. Lynn For For Management 1.11 Elect Director Edward C. Milligan For For Management 1.12 Elect Director Charles A. Patton For For Management 1.13 Elect Director Nido R. Qubein For For Management 1.14 Elect Director Tollie W. Rich, Jr. For For Management 1.15 Elect Director Thomas E. Skains For For Management 1.16 Elect Director Thomas N. Thompson For For Management 1.17 Elect Director Edwin H. Welch For For Management 1.18 Elect Director Stephen T. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Report on Political Contributions and Against For Shareholder Lobbying Expenditures 6 Claw-back of Payments under Against For Shareholder Restatements BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 28, 2014 Meeting Type: Annual Record Date: DEC 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Henry P. Becton, Jr. For For Management 1.3 Elect Director Catherine M. Burzik For For Management 1.4 Elect Director Edward F. DeGraan For For Management 1.5 Elect Director Vincent A. Forlenza For For Management 1.6 Elect Director Claire M. Fraser For For Management 1.7 Elect Director Christopher Jones For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Gary A. Mecklenburg For For Management 1.10 Elect Director James F. Orr For For Management 1.11 Elect Director Willard J. Overlock, Jr. For For Management 1.12 Elect Director Rebecca W. Rimel For For Management 1.13 Elect Director Bertram L. Scott For For Management 1.14 Elect Director Alfred Sommer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against Against Shareholder BHP BILLITON LIMITED Ticker: BHP Security ID: 088606108 Meeting Date: NOV 21, 2013 Meeting Type: Annual Record Date: SEP 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Appoint KPMG LLP as the Auditor of BHP For For Management Billiton Plc 3 Authorize the Board to Fix For For Management Remuneration of the Auditor 4 Approve the Authority to Issue Shares For For Management in BHP Billiton Plc 5 Approve the Authority to Issue Shares For For Management in BHP Billiton Plc for Cash 6 Approve the Repurchase of Up to 213.62 For For Management Million Shares in BHP Billiton Plc 7 Approve the Remuneration Report For For Management 8 Approve the Long Term Incentive Plan For For Management 9 Approve the Grant of Deferred Shares For For Management and Performance Shares to Andrew Mackenzie, Executive Director of the Company 10 Elect Andrew Mackenzie as Director For For Management 11 Elect Malcolm Broomhead as Director For For Management 12 Elect John Buchanan as Director For For Management 13 Elect Carlos Cordeiro as Director For For Management 14 Elect David Crawford as Director For For Management 15 Elect Pat Davies as Director For For Management 16 Elect Carolyn Hewson as Director For For Management 17 Elect Lindsay Maxsted as Director For For Management 18 Elect Wayne Murdy as Director For For Management 19 Elect Keith Rumble as Director For For Management 20 Elect John Schubert as Director For For Management 21 Elect Shriti Vadera as Director For For Management 22 Elect Jac Nasser as Director For For Management 23 Elect Ian Dunlop as Director Against Against Shareholder CABOT MICROELECTRONICS CORPORATION Ticker: CCMP Security ID: 12709P103 Meeting Date: MAR 04, 2014 Meeting Type: Annual Record Date: JAN 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Birgeneau For For Management 1.2 Elect Director Steven V. Wilkinson For For Management 1.3 Elect Director Bailing Xia For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CAMECO CORPORATION Ticker: CCO Security ID: 13321L108 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor A The Undersigned Hereby Certifies that None Abstain Management the Shares Represented by this Proxy are Owned and Controlled by a Canadian B1 Elect Director Ian Bruce For For Management B2 Elect Director Daniel Camus For For Management B3 Elect Director John Clappison For For Management B4 Elect Director Joe Colvin For For Management B5 Elect Director James Curtiss For For Management B6 Elect Director Donald Deranger For For Management B7 Elect Director Catherine Gignac For For Management B8 Elect Director Tim Gitzel For For Management B9 Elect Director James Gowans For For Management B10 Elect Director Nancy Hopkins For For Management B11 Elect Director Anne McLellan For For Management B12 Elect Director Neil McMillan For For Management B13 Elect Director Victor Zaleschuk For For Management C Ratify KPMG LLP as Auditors For For Management D Advisory Vote on Executive For For Management Compensation Approach
